Title: From Alexander Hamilton to George Washington, 23 December 1794
From: Hamilton, Alexander
To: Washington, George


Treasy. Dept. Decembr. 23d. 1794.
Sir,
The present state & prospects of the Treasury render it necessary, without delay, to exercise the power vested in the President by the act passed the 18 instant, intitled “an act authorizing a Loan of two millions of Dollars.”
To enable him to determine this a probable view of receipts & expenditures distributed quarter yearly is herewith presented, and the form of a power as usual to The Secretary of the Treasury to make the Loan, is submitted.
With perfect respect &c.
Alexander HamiltonSecy. of the Treasy.
